      Case 2:20-cv-00175 Document 39 Filed on 01/28/21 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               January 28, 2021
                          UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MICHAEL RAY WEST,                            §
                                             §
          Plaintiff,                         §
VS.                                          § CIVIL ACTION NO. 2:20-CV-175
                                             §
SHARON RUIZ, et al,                          §
                                             §
          Defendants.                        §

                                         ORDER

         The Court dismissed this action with prejudice on December 15, 2020. D.E. 33.

On December 28, 2020, Plaintiff filed his Motion for Extension of Time to File Objection

(D.E. 34), seeking time to research the law and collect evidence to dispute this Court’s

dismissal of his claims. The Magistrate Judge denied the motion (D.E. 35). Thereafter,

the Court entered Final Judgment (D.E. 36), pursuant to Federal Rule of Civil Procedure

58(a).

         Plaintiff has now filed a new “Motion for Extension of Time and Objection to the

Denial,” appealing the Magistrate Judge’s denial of his prior motion. D.E. 37 (also

docketed as objections at D.E. 38). Plaintiff does not establish any of the requirements

for relief from judgment under Federal Rules of Civil Procedure 59 and 60. And to the

extent that he asserts that his objections to the Magistrate Judge’s Memorandum and

Recommendation were timely, his argument is moot because the Court held that the

objections did not have merit, even if considered timely. D.E. 33.



1/2
      Case 2:20-cv-00175 Document 39 Filed on 01/28/21 in TXSD Page 2 of 2




       For these reasons, the Court DENIES the motion (D.E. 37) and OVERRULES any

objections (D.E. 38) included in the motion.

       ORDERED this 28th day of January, 2021.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




2/2
